Case 6:20-cv-00066-JCB-JDL Document 16 Filed 06/02/20 Page 1 of 3 PageID #: 77



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                    §
  THOMAS S. SCHEAFER
                                                    §
                                                    §
           Plaintiff
                                                    §       CASE NO. 6:20cv66
                                                    §
  vs.
                                                    §
  EDWARD SLOAN AND ASSOCIATES,                      §
                                                    §
  INC.
                                                    §
           Defendant                                §



                                    SCHEDULING ORDER

         The above-styled case has been referred to the undersigned. As such, pursuant to Federal

Rule of Civil Procedure 16(b), the Court orders the parties to appear for a scheduling conference

on July 8, 2020 at 2:00 p.m. Prior to the Scheduling Conference, the parties are required to comply

with the following deadlines as set forth by the Federal Rules of Civil Procedure and the Local

Rules of this Court:

  Date                   Requirement

  7 days before          Initial Disclosures due. Each party shall serve initial disclosures pursuant to
  Scheduling             Federal Rule of Civil Procedure 26(a)(1)(A).
  Conference
  21 days before         Parties to complete conference pursuant to Federal Rule of Civil Procedure
  Scheduling             26(f).
  Conference



         In addition, the parties are to submit an agreed Docket Control Order, Discovery Order,

Protective Order, and an ESI Order taken from the undersigned’s website no later than 9:00 a.m.

two business days prior to the date of the Scheduling Conference (hereinafter the “Submission

Deadline”). If the parties cannot agree to the terms of the Discovery Order, Docket Control Order,
Case 6:20-cv-00066-JCB-JDL Document 16 Filed 06/02/20 Page 2 of 3 PageID #: 78



and any issues related to ESI and/or Protective Order, the parties may submit their disputes by the

Submission Deadline. In addition, by the Submission Deadline, the parties shall submit the name

of an agreed mediator, or, in the alternative, competing proposals for mediators or a reason why

this case would not benefit from mediation. Further, if Plaintiff intends to file additional related

cases, it shall file a notice indicating as such by the Submission Deadline.

       Any “notice of settlement” or “stipulation of dismissal” prior to the Scheduling Conference

must also be filed with the Court no later than 9:00 a.m. two business days prior to the date of

the Scheduling Conference in order to excuse attendance from the Scheduling Conference.

Notice of settlement or stipulation of dismissal consists solely of a joint motion filed on the Court’s

docket representing that the case has been fully resolved obviating the need for a Scheduling

Conference. Phone calls or emails indicting that the parties have settled or are working toward

settlement are insufficient to compel cancellation of the conference or for the parties to presume

that they do not have to appear as ordered. Failure to timely notify the Court of settlement or

stipulation in the above stated manner will require attendance by all parties at the

Scheduling Conference. In addition, only when the parties have received a cancellation

notice from the Court may the parties conclude they are relieved of their obligation to attend.

       The following dates are set by this Order of the Court and shall be incorporated into the

Docket Control Order:


               Dispositive Motion              February 22, 2021;
               Deadline

               Pre-Trial Conference            June 30, 2021 at 9:30 a.m. before Judge John Love;

               Jury Selection/Trial            July 19, 2021 at 9:30 a.m. before Judge J. Campbell
                                               Barker




                                                  2
Case 6:20-cv-00066-JCB-JDL Document 16 Filed 06/02/20 Page 3 of 3 PageID #: 79



       Pursuant to Fed. R. Civ. P. Rule 16(b)(1)(B), the scheduling conference will be held in

person and parties will not be allowed to appear by telephone. The Court does not require lead

trial counsel to attend; however, counsel who is conversant in the case and has decision-making

authority must attend the scheduling conference. The following topics will be discussed at the

scheduling conference:

              The existence of related cases and the appropriateness of consolidation;

              Appropriate discovery limitations considering the case facts and likely value,

               including written discovery limits, deposition limits, the number of expert

               witnesses, and whether expert depositions should be authorized;

              Whether document production should proceed by request for production or

               mandatory disclosure;

              Clearly dispositive issues that warrant special scheduling;

              The appropriateness of an expedited trial, trial procedure, trial on limited issues, or

               a stipulation for post-trial mediation before the entry of judgment on the verdict;

              Any existing or likely discovery disputes; and

              Whether the parties consent to trial before a magistrate judge.




     So ORDERED and SIGNED this 2nd day of June, 2020.




                                                  3
